Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-6-2007

Wallace v. Price
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-9002




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Wallace v. Price" (2007). 2007 Decisions. Paper 808.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/808


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT




                               Nos. 03-9002 & 03-9003


                              WILLIAM WALLACE, JR.,

                                                     Appellant

                                            v.

                            JAMES PRICE, Superintendent




                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                (D. C. No. 99-cv-00231)
                       District Judge: Hon. Sean J. McLaughlin


                                  Argued June 7, 2007

                              Opinion filed June 18, 2007

              Before: FUENTES, GREENBERG and ROTH, Circuit Judges


                                      ORDER

ROTH, Circuit Judge:

       IT IS ORDERED that the not precedential opinion filed on June 18, 2007 in the

above matter is vacated. A revised not precedential opinion will be filed simultaneously

with this Order.
                                          By the Court,

                                          /s/ Jane R. Roth
                                          Circuit Judge

Dated: July 6, 2007
nmb/cc:       Joel B. Johnston, Esq.
              Matthew C. Lawry, Esq.
              (Michael J. Fagella, Esq.
              (John C. Pettit, Esq.